DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-15 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8 in the reply filed on 12/21/2020 is acknowledged.  The traversal is on the ground(s) that Ohmori (US 5,021,527) does not disclose the feature of a polymer having a repeating unit derived from both of (a1) a first fluorine-monomer having Rf1 of a fluoroalkyl group having 1 to 6 carbon atoms and (a2) a second fluorine-containing monomer having Rf1 of a fluoroalkyl group having 1 to 6 carbon atoms.  This is not found persuasive because Rf of formula (1) is a fluoroalkyl having 3 to 21 carbon atoms (corresponds to first fluorine-containing monomer (a1) of the instant claim 1) which overlaps the number of carbon atoms and B of formula (2) of the monomers other than the fluorine containing acrylate (1) has a fluoroalkyl having 1 to 10 carbon atoms (corresponds to second-fluorine-containing monomer (a2) of the instant claim 1) which overlaps the number of carbon atoms for monomer (a2) of the instant claims (C1/L29-49, C7/L23-31).  Furthermore, Tanaka et al. (US 2006/0009599 A1), Yoshito et al. (JP 2007137998 A, See machine translation 
Applicant’s argument that claims 9 to 15 of Groups II to IV directly or indirectly refer to back to claim 1 and therefore include all of the limitations of claim 1 is not persuasive.  Since the special technical feature is in the teachings of Ohmori, claims 9 to 15 remain withdrawn.  These claims will be reconsidered for rejoinder once claims 1-8 have been found allowable.
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Abstract
The abstract of the disclosure is objected to because the inclusion of legal phraseology, such as “said”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-8 are objected to because of the following informalities:  in claim 1, line 8, “X1” is not consistent with “X1” in the formula of the first fluorine-containing monomer (a1).  Appropriate correction is required.
Claims 1-8 are objected to because of the following informalities:  in claim 1, line 10, “Z1” should be replaced with “Z1” to be consistent with the formula of the first fluorine-containing monomer (a1).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the amount of the fluorine-free monomer (b)” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The fluorine-free monomer (b) does not appear until claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US 2006/0009599 A1).
Regarding claims 1, 3, and 5, Tanaka et al. disclose a copolymer comprising 6FNPF and 8FM as shown in Example 8 as shown in Table 2, wherein the structures for 6FNPF and 8FM [0015, 0030] are below: 

    PNG
    media_image1.png
    132
    332
    media_image1.png
    Greyscale
(6FNPF)


    PNG
    media_image2.png
    125
    462
    media_image2.png
    Greyscale
.
6FNPF meets the limitations of the first fluorine-containing monomer (a1) wherein X1 is F which is a halogen atom; Y1 is –O- ; Z1 is CH2 which is a divalent organic group; Rf1 is a fluoroalkyl group having 4 carbon atoms.  8FM meets the limitations of the second fluorine-containing monomer (a2) wherein X2 is –CH3 which is a monovalent organic group; Y2 is –O-; Z2 is –CH2- which is a divalent organic group; and Rf2 is a fluoroalkyl group having 2 carbon atoms.  
Regarding claim 4, Tanaka et al. disclose MMA (methyl methacrylate) (which meets the limitations of (b1) wherein A is a hydrogen atom and T is a chain organic group having 1 carbon atom and having an ester group) is also a comonomer in the copolymer as shown in Example 8.
Regarding claim 7, the halogenated olefin monomer (b1-2) is optional.  Therefore, the claimed limitations are met.
Regarding claim 8, Tanaka et al. disclose the amount of 6FNPF and 8FM (monomer (a)) is 65 wt% and the amount of MMA (fluorine-free monomer (b)) is 35 wt% as shown in Example 8 in Table 2.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Yoshito et al. (JP 2007137998 A, See machine translation for citation).
Regarding claims 1 and 3, Yoshito et al. disclose a copolymers comprising TMP-A (monomer (b), 9FCA (monomer (a1)) and either 8FA, 8FM, 4FM, or 4FA (monomer (a2)) as shown for Examples 1-10 in Table 1 [0223]. The structures of the monomers are as follows [0215]:

    PNG
    media_image3.png
    151
    172
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    154
    376
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    152
    380
    media_image5.png
    Greyscale
.
9FCA meets the limitations of the first fluorine-containing monomer (a1) of the instant claims wherein X1 is Cl which is a halogen atom; Y1 is O; Z1 is –C2H4- which is a divalent organic group; and Rf1 is a fluoroalkyl group having 4 carbon atoms.  4FA, 4FM 8FA, and 8FM meet the limitations of the second fluorine-containing monomer (a2) wherein X2 is H or CH3; Y2 is –O-; Z1 is –CH2- which is a divalent organic group; and Rf2 is a fluoroalkyl group having 2 or 4 carbon atoms.  
Regarding claim 2, Yoshito et al. disclose in Examples 1-2 and 5-7, X1 is a chlorine atom in the first fluorine-containing monomer (a1), X2 is a hydrogen atom in the second fluorine-containing monomer (a2).  The amount of (a1) which is 9FCA is 25 wt% and the amount of 4FM (a2) is 25 wt% as shown in Example 1 is Table 1.  For Example 1, the weight ratio (a1) : (a2) of the first fluorine containing monomer (a1) to the second fluorine-containing monomer (a2) is 50:50 which is within the claimed range.  For Example 2, the weight ratio of (a1) : (a2) is 25:75. For Example 5, the weight ratio of (a1) : (a2) is 50/50.  For Examples 6-7, the weight ratio of (a1) : (a2) is 50:50.    

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura et al. (US 2013/0283744 A1).
Regarding claims 1 and 3, Nakamura et al. disclose a copolymer comprising monomer (a): an acrylate having a chlorine atom at an alpha position and a C1-6 RF group [0009-0010].  A 6-CH2CH2-OC(O)CCI=CH2  (meets the limitations of (a1) of the instant claims wherein X1 is Cl a halogen atom; Y1 is –O-; Z1 is a –CH2CH2- which is a divalent organic group; and Rf1 is a fluoroalkyl group having 6 carbon atoms) [0059-0060].  It is expected that CI is chlorine Cl as disclosed in [0010].  The copolymer contains monomer (b) Z1-Y1—OC(O)CR=CH2 wherein Z1 is a C4-6 RF group, Y1 is a C1-4 alkylene group and R is a hydrogen atom or a methyl group (monomer (a2) of the instant claims wherein X2 is H or –CH3 which is hydrogen atom or monovalent organic group; Y2 is –O-; Z2 is C1-4 alkylene group which is a divalent organic group; and Rf2 is a fluoroalkyl group having 4 to 6 carbon atoms) [0062-0064]. 
Regarding claim 2, the proportion of the unit (a) is from 40 to 100 mass%, and the amount of monomer (b) is from 0 to 60 mass% [0070-0071].  Therefore, the weight ratio of (a1) : (a2) of the instant claims is 0:100 to 40:60.  As shown in Example 4 in Table 1, the amount of a-ClC6FA is 7.2 g and the amount of C6FMA is 0.8 g.  Therefore, the weight ratio is 90:10 based on calculations, which is within the claimed range.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2103/0283744 A1) as applied to claims 1 and 5 above.
Regarding claims 4-7, Nakamura et al. disclose the fluorine-containing polymer as shown above in claim 5.  In respect to claim 5, the fluorine-free monomer (b) is treated as a fluorine-free non-crosslinkable monomer (b1) or a fluorine-free crosslinkable monomer (b2) as consistent with the original specification [0025].  Nakamura et al. disclose a monomer (c) including 2-ethylhexyl(meth)acrylate, stearyl(meth)acrylate or cyclohexyl (meth)acrylate [0067].  Both of these monomers meet the limitation so (b1) a fluorine-free non-crosslinkable monomer wherein A is H or a methyl group and T is a chain hydrocarbon group having 8 or 18 carbon atoms or cyclic hydrocarbon group having 6 carbon atoms, respectively.  Other monomers included in monomer (c) include vinyl chloride [0068].  It would have been obvious to one of ordinary skill in the art to add 2-ethylhexyl(meth)acrylate, stearyl(meth)acrylate, cyclohexyl (meth)acrylate, or vinyl chloride or a combination thereof in order to improve the adhesive property of a coating film and so costs can be reduced [0065].

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamamoto et al. (EP 0257863 A1) teach a plastic cladding composition.
Tanaka et al. (US 2010/0010164 A1) teach a curable resin composition (Abstract).  Example 18 disclose the reaction of Polymer (a) with 8FA and 5FA.
Hara et al. (US 2010/0076168 A1) teach an antifouling composition.
Hirabayashi et al. (JP 2010024381 A) teach a resin adhesion preventing composition.
Nakamura et al. (EP 2656894 A1) teach oil repellent waterproof air-permeable filter.
Kobayashi et al. (JP 06-235831A) teach an optical fiber clad material.
Matsumoto et al. (JP 01-223104 A) teach a polymer for a sheath material of optical fiber.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M. BUIE-HATCHER whose telephone number is (571)270-3879.  The examiner can normally be reached on M-F, 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICOLE M. BUIE-HATCHER/Primary Examiner, Art Unit 1767